DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 9, 2022 has been entered.
This instant application No. 16/212970 has claims 1-21 pending.  
Claim 21 has been added.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is December 7, 2018.


Claim Objections 
Claim 14 has been objected for the following reasons: minor informalities. Listed below is the objection, with recommended amendment(s).
Claim 14 – 
“(Currently Amended) The non-transitory computer readable medium of claim 9, further comprising instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Pub. No. US2017/0366623; hereinafter Shi) in view of Balko et al. (Pub. No. US2013/0152090; hereinafter Balko).
Regarding claim 1, Shi discloses the following: 
(Currently Amended) A method comprising: 
developing a representation of a set of services where each service relates to other services via different types of relationships; 
(Shi teaches developing a representation of a set of services [0055; FIGURE 3; FIGURE 4; FIGURE 5], e.g. “the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of 
applying a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services,
(Shi teaches applying a set of dependency rules for each type of relationship within the set of services [0056] such that the application of the dependency rules creates inter-step dependencies between state transitions, e.g. “the aforementioned policy manager divides the services 302 into composited subsets (e.g. groups, etc.) that have interdependency. More information will now be set forth regarding such sub-graphs with constructed composited services” [0057] of the set of services [0029-0030, 0057, 0072], e.g. “the condition-based performance of the services in the dynamic order may be accomplished in any manner that results in at least a portion of a service being performed after at least a portion of another service, as a result of a state of: one or both of the services, and/or any other aspect of a system or user, for that matter” [0030] and “adjacency information may include state information, as well as an indication as to whether there is a parent, etc” [0072])
developing a step graph for the set of services based on the inter-step dependencies; 
(Shi teaches developing a step graph for the set of services based on the inter-step dependencies [0047], e.g. “the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub -graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets” [0047])



Shi does not disclose the following:
(1)	wherein the state transitions of the set of services include an external system configuration that creates an entanglement of external interfering actions;
(2)	removing a first set of one or more steps involved in the entanglement of external interfering actions; 
(3)	identifying a common step in the step graph that is relevant to a first process and a second process; [[and]] 
(4) 	removing [[any]]a second set of one or more steps from the step graph for the first process that are relevant to the second process and not relevant to the first process; and 
(5)	executing the set of services in accordance with the step graph that defines an order of execution for the set of services, wherein the step graph is absent the first set of one or more steps and the second set of one or more steps.
Nonetheless, this feature would have been made obvious, as evidenced by Balko.
(1) (Balko discloses that the state transitions of the set of services [0049, 0060, 0072], e.g. “A directed node from (to) a process step node to (from) a resource node denotes an "updates" ("consumes") dependency between the two nodes, stating that the respective process step will alter (read) the state of the resource. Both dependencies to explicit and implicit resources are within the scope of the disclosure” [0065], include an external system configuration, e.g. “the state in some external business application” [0048], that creates an entanglement of external interfering actions [0008, 0063, 0068] cited as “explicit conflicts, such as concurrent data context accesses, and (1b) implicit conflicts, such as external service invocations” [0063])
(2) (Balko discloses removing/excluding a first set of one or more steps involved in the entanglement of external interfering actions [0048, 0070])
(3) (Balko discloses identifying a common step, such as “a joint predecessor step” [0075], in the step graph [0049] that is relevant to a first process and a second process, e.g. “In a First Case, two conflicting process steps Pi and Pj on two parallel branches are initially arranged in a way that Pi or Pj is placed directly behind a joint predecessor step or directly in front of a joint successor step of Pi and Pj. That is, Pi or Pj is the first or last process step on its branch. Pi or Pj is the first process step behind the joint predecessor step on its respective branch, or Pi or Pj is the last process step in front of the joint successor step on its respective branch” [0075])
(4) (Balko discloses removing/excluding a second set of one or more steps from the step graph [0049] for the first process that are relevant to the second process and not relevant to the first process, e.g. “The processes in the set (e.g., A(R.sub.i)) can be grouped into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3) at 1106. Pairs whose accesses are read accesses can be excluded 1108” [0108])
(5) (Balko discloses executing the set of services in accordance with the step graph [0049, 0071] that defines an order of execution for the set of services [0063], wherein the step graph is absent the first set of one or more steps and the second set of one or more steps [0071, 0107-0108] – see relevant evidence below: 
“If the transformation to a First Case is not possible (because a conflicting process step interacts with another process step), a critical section can be implemented 1016. The conflicting process steps can be synchronized at runtime. A determination can be made as to whether there are more conflicting activities 1018. If there are, then the process can revert to identify the conflict(s) 1004. If there are no further conflicts (or there are no further conflicts of which a resolution is desired), then the process can continue to runtime or other pre-runtime processes 1020” [0107]
“Pairs whose accesses are read accesses can be excluded 1108. Conflicting pairs of process steps that are executed in series (or sequentially) can also be excluded 1110” [0108])
The well-known techniques of Balko are used to improve the methods performed on the step graph associated with services of Shi, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar methods in the same way.
The predictable results would be as follows: “The resulting set of process steps are conflicting to the extent that they are attempted to be executed in parallel at runtime” [0108 – Balko].
Regarding claim 2, Shi in view of Balko disclose the following: 
further comprising completing the common step.  
(Balko teaches completing the common/joint step [0107-0108], e.g. “the two or more process steps are executed on parallel branches of the process concurrently” [Claim 10 of Balko])
This teaching of Balko is applicable to a common step within the step graph of Shi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “pairs of process steps that are executed in series (or sequentially) can also be excluded 1110. The resulting set of process steps are conflicting to the extent that they are attempted to be executed in parallel at runtime” [0108 – Balko].
Regarding claim 3, Shi in view of Balko disclose the following: 
further comprising identifying a last modified service from the set of services.  
Shi teaches identifying a last modified service from the set of services, e.g. “the one or more composite subsets of the services may be output to at least one of a plurality of service nodes…a cost associated with the one or more composite subsets of the services may be identified” [0037])
Regarding claims 4 and 10, Shi in view of Balko disclose the following: 
further comprising collecting a set of steps based on the last modified service and dividing the steps in the set of steps into a dependent group and an independent group.   
(Shi teaches collecting a set of steps based on the last modified service [0037] – the collecting representing a grouping of the services [0037, 0040], e.g. “To this end, the one or more composite subsets of the services may be output to the at least one node, based on the cost” [0037] – and dividing the steps [0047, 0057] in the set of steps into a dependent group [FIG. 4, Element 402], e.g. “composited subsets (e.g. groups, etc.) that have interdependency” [0057] and “Service B, D and E are grouped together and the sub -graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE” [0059], and an independent group, e.g. “Service A and C are also grouped separately to form two of the sub-graphs 402” [0059])
Regarding claim 5, Shi in view of Balko disclose the following: 
further comprising eliminating each step in the independent group.  
(Balko discloses eliminating, or filtering out, each step in the independent group, e.g. “After checking each pair of process steps for conflicting accesses to resources, and filtering out pairs of process steps that do not run in parallel” [0074]. 
Examiner notes that filitering out is analogous to eliminating: “After checking each pair of process steps for conflicting accesses to resources, and filtering out pairs of process steps that do not run in parallel, the remaining pairs of process steps can be categorized into two groups: those whose conflict resolution is trivial ("First Cases"), and those whose conflicts are more complex to resolve ("Second Cases")” [0074]) 
Balko is combined with other prior art elements of Shi, thereby providing a capability to eliminate each step in the independent group within the step graph of Shi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
It would be predictable the eliminating step within “the algorithm described above can yield improved system performance, balancing system efficiency with false positives and false negatives” [0074 – Balko].
Regarding claim 7, Shi in view of Balko disclose the following: 
further comprising developing an orchestration plan based on the step graph.  
(Shi teaches developing an orchestration plan based on the step graph, e.g. “Such service orchestrator may then send the final service graph 500 to a controller (e.g. the controller 208 of FIG. 2, etc.) which, in turn, may map the composite sub-graphs 502 of the final service graph 500 from logical entities to OASN nodes (e.g. OASNs 210A, 210B, 210C of FIG. 2, etc.) based on capabilities, resource availability, and health/load status, for example” [0063])
Regarding claim 8, Shi in view of Balko disclose the following: 
wherein modifying the step comprises moving [[the]] a cross- referenced step to a different location within the step graph.  
(Shi teaches modifying the step comprises moving a cross- referenced step [0056-0057, 0072] to a different location within the step graph [Claims 7 and 26 of Shi]. 
For example see language of Claim 7 below: 
Shi])
Regarding claim 9, Shi discloses the following: 
(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions stored thereon that when executed by one or more processing units perform a method to prevent interferences in an orchestration plan, the method comprising instructions to: 
develop a representation of a set of services where each service relates to other services via different types of relationships; 
(Shi teaches developing a representation of a set of services [0055; FIGURE 3; FIGURE 4; FIGURE 5], e.g. “the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the relevant services 302” [0055], where each service relates to other services via different types of relationships [0057])
apply a set of dependency rules for each type of relationship within the set of services such that the application of the dependency rules creates inter-step dependencies between state transitions of the set of services, 
(Shi teaches applying a set of dependency rules for each type of relationship within the set of services [0056] such that the application of the dependency rules creates inter-step dependencies between state transitions, e.g. “the aforementioned policy manager divides the services 302 into composited subsets (e.g. groups, etc.) that have interdependency. More information will now be set forth regarding such sub-graphs with constructed composited services” [0057] of the set of services [0029-0030, 0057, 0072], e.g. “the condition-based performance of the services in the dynamic order may be accomplished in any manner that results in at least a portion of a service being performed after at least a portion of another service, as a result of a state of: one or both of the services, and/or any other aspect of a system or 
develop a step graph for the set of services based on the creation of the inter-step dependencies; 
(Shi teaches developing a step graph for the set of services based on the creation of the inter-step dependencies [0047], e.g. “the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub -graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets” [0047])
collect a set of steps and divide the steps in the set of steps into a dependent group and an independent group; [[and]] 
(Shi teaches collecting a set of steps [0037] – the collecting representing a grouping of the services [0037, 0040], e.g. “To this end, the one or more composite subsets of the services may be output to the at least one node, based on the cost” [0037] – and dividing the steps [0047, 0057] in the set of steps into a dependent group [FIG. 4, Element 402], e.g. “composited subsets (e.g. groups, etc.) that have interdependency” [0057] and “Service B, D and E are grouped together and the sub -graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE” [0059], and an independent group, e.g. “Service A and C are also grouped separately to form two of the sub-graphs 402” [0059])

However, Shi does not disclose the following:
(1)	wherein the state transitions of the set of services include an external system configuration that creates an entanglement of external interfering actions;
(2)	remove a first set of one or more steps involved in the entanglement of external interfering actions; 
(3)	remove a second set of one or more steps from the independent group; and SMRH :4855-6134-6057.2-3-Application No.: 16/212,970Docket No.: 710227114US01 (61CT-336243) 
(4) 	execute the set of services in accordance with the step graph that defines an order of execution for the set of services, wherein the step graph is absent the first set of one or more steps and the second set of one or more steps .
Nonetheless, this feature would have been made obvious, as evidenced by Balko.
(1) (Balko discloses that the state transitions of the set of services [0049, 0060, 0072], e.g. “A directed node from (to) a process step node to (from) a resource node denotes an "updates" ("consumes") dependency between the two nodes, stating that the respective process step will alter (read) the state of the resource. Both dependencies to explicit and implicit resources are within the scope of the disclosure” [0065], include an external system configuration, e.g. “the state in some external business application” [0048], that creates an entanglement of external interfering actions [0008, 0063, 0068] cited as “explicit conflicts, such as concurrent data context accesses, and (1b) implicit conflicts, such as external service invocations” [0063])
(2) (Balko discloses removing/excluding a first set of one or more steps involved in the entanglement of external interfering actions [0048, 0070])
(3) (Balko discloses remove/exclude a second set of one or more steps from the independent group [0049], e.g. “The processes in the set (e.g., A(R.sub.i)) can be grouped into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3) at 1106. Pairs whose accesses are read accesses can be excluded 1108” [0108])
(4) (Balko
“If the transformation to a First Case is not possible (because a conflicting process step interacts with another process step), a critical section can be implemented 1016. The conflicting process steps can be synchronized at runtime. A determination can be made as to whether there are more conflicting activities 1018. If there are, then the process can revert to identify the conflict(s) 1004. If there are no further conflicts (or there are no further conflicts of which a resolution is desired), then the process can continue to runtime or other pre-runtime processes 1020” [0107]
“Pairs whose accesses are read accesses can be excluded 1108. Conflicting pairs of process steps that are executed in series (or sequentially) can also be excluded 1110” [0108])
The well-known techniques of Balko are used to improve the methods performed on the step graph associated with services of Shi, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar methods in the same way.
The predictable results would be as follows: “The resulting set of process steps are conflicting to the extent that they are attempted to be executed in parallel at runtime” [0108 – Balko].
Regarding claim 11, Shi in view of Balko disclose the following: 
further comprising instructions to identify a step that is relevant to a first process and is not relevant to a second process and execute the step with the first process.  
(Shi discloses instructions to identify a step that is relevant to a first process [0057, 0059], see “Edge BD and Edge BE” [0059], and is not relevant to a second process – see separate sub graphs evidenced by quotation indicating that: “Further, Services F and G are grouped together because of the interdependency represented via Edge FG. Still yet, Service A and C are also grouped separately to form 
Regarding claim 15, Shi discloses the following: 
(Currently Amended) A system comprising: 
a memory; 
(Shi discloses a memory, e.g. “memory where the information is on a collection of services that are configured to be performed in a dynamicorder based on one more conditions” [0029])
one or more processors that are configured to execute machine readable instructions stored in the memory; 
(Shi discloses one or more processors that are configured to execute machine readable instructions stored in the memory, e.g. “one or more of the operations 104, 106, and/or 108 may be performed utilizing at least one processor. Such at least one processor may include a general purpose and/or application specific processor, graphics processor, central processing unit (CPU), one or more distributed processors, and/or any other device capable of performing one or more of the operations 104, 106, and/or 108” [0034])
a modeler that develops a representation of a set of services, wherein each service relates to other services via different types of relationships; and 
(Shi discloses a modeler or computing entity that is “modeling subscriber services in a mobile network as a directed acyclic graph (DAG) based on interdependencies among services” [0049] that develops a representation of a set of services [0055; FIGURE 3; FIGURE 4; FIGURE 5], e.g. “the service graph 300 may be represented as a DAG that, in turn, represents a sequence or ordering of an execution of the 
a planner connected to the modeler and the one or more processors that: SMRH :4855-6134-6057.2-4-Application No.: 16/212,970Docket No.: 710227114US01 (61CT-336243) 
applies a set of dependency rules for each type of relationship between each service and other services, 
(Shi discloses a planner or service orchestrator [0055] connected to the modeler [0049] and a processor that applies a set of dependency rules for each type of relationship between each service and other services [0055-0056])
based on the application of the set of dependency rules, creates inter-step dependencies between a state transition of each service and other state transitions of the other services; 
(Shi, then discloses based on the application of the set of dependency rules [0056], creates inter-step dependencies between a state transition of each service and other state transitions of the other services [0029-0030, 0057, 0072],  e.g. “the aforementioned policy manager divides the services 302 into composited subsets (e.g. groups, etc.) that have interdependency. More information will now be set forth regarding such sub-graphs with constructed composited services” [0057] and “the condition-based performance of the services in the dynamic order may be accomplished in any manner that results in at least a portion of a service being performed after at least a portion of another service, as a result of a state of: one or both of the services, and/or any other aspect of a system or user, for that matter” [0030] and “adjacency information may include state information, as well as an indication as to whether there is a parent, etc” [0072])
based on the inter-step dependencies, develops a step graph for the set of services based on the creation of the inter-service dependencies; 
Shi further teaches based on the inter-step dependencies, developing a step graph for the set of services based on the creation of the inter-service dependencies [0047], e.g. “the policy manager 206 and the service orchestrator 204 of the apparatus 202 cooperate to generate subsets of the service graph 212 (e.g. sub -graphs 218, etc.) by identifying interdependencies, dividing the services in to subsets based on such interdependencies (and any other user input), and combining parts of the subsets” [0047])

However, Shi does not disclose the following:
(1)	wherein state transitions of the set of services include an external system configuration that creates an entanglement of external interfering actions; 
(2)	removes a first set of one or more steps involved in the entanglement of external interfering actions; 
(3)	identifies a common step in the step graph that is relevant to a first process and a second process; [[and]] 
(4) 	removes [[any]]a second set of one or more steps from the step graph for the first process that are relevant to the second process and not relevant to the first process; and 
(5)	executes the set of services in accordance with the step graph that defines an order of execution for the set of services, wherein the step graph is absent the first set of one or more steps and the second set of one or more steps.
Nonetheless, this feature would have been made obvious, as evidenced by Balko.
(1) (Balko discloses that the state transitions of the set of services [0049, 0060, 0072], e.g. “A directed node from (to) a process step node to (from) a resource node denotes an "updates" ("consumes") dependency between the two nodes, stating that the respective process step will alter (read) the state of the resource. Both dependencies to explicit and implicit resources are within the scope of the 
(2) (Balko discloses removing/excluding a first set of one or more steps involved in the entanglement of external interfering actions [0048, 0070])
(3) (Balko discloses identifying a common step, such as “a joint predecessor step” [0075], in the step graph [0049] that is relevant to a first process and a second process, e.g. “In a First Case, two conflicting process steps Pi and Pj on two parallel branches are initially arranged in a way that Pi or Pj is placed directly behind a joint predecessor step or directly in front of a joint successor step of Pi and Pj. That is, Pi or Pj is the first or last process step on its branch. Pi or Pj is the first process step behind the joint predecessor step on its respective branch, or Pi or Pj is the last process step in front of the joint successor step on its respective branch” [0075])
(4) (Balko discloses removing/excluding a second set of one or more steps from the step graph [0049] for the first process that are relevant to the second process and not relevant to the first process, e.g. “The processes in the set (e.g., A(R.sub.i)) can be grouped into distinct pairs (e.g., P.sub.1P.sub.2, P.sub.1P.sub.3, P.sub.2P.sub.3) at 1106. Pairs whose accesses are read accesses can be excluded 1108” [0108])
(5) (Balko discloses executing the set of services in accordance with the step graph [0049, 0071] that defines an order of execution for the set of services [0063], wherein the step graph is absent the first set of one or more steps and the second set of one or more steps [0071, 0107-0108] – see relevant evidence below: 
“If the transformation to a First Case is not possible (because a conflicting process step interacts with another process step), a critical section can be implemented 1016. The conflicting process 
“Pairs whose accesses are read accesses can be excluded 1108. Conflicting pairs of process steps that are executed in series (or sequentially) can also be excluded 1110” [0108])
The well-known techniques of Balko are used to improve the methods performed on the step graph associated with services of Shi, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar methods in the same way.
The predictable results would be as follows: “The resulting set of process steps are conflicting to the extent that they are attempted to be executed in parallel at runtime” [0108 – Balko].
Regarding claim 16, Shi in view of Balko disclose the following: 
wherein the planner further performs a topological sort of a plurality of steps in the step graph and identifies, for each step, a set of other steps that the step depends on.  
(Shi teaches that the planner further performs a topological sort, represented as a binning algorithm [0016], of a plurality of steps in the step graph [0016, 0066], e.g. “the one or more composite subsets of the services may be output utilizes a first fit decreasing (FFD) bin pack algorithm” [0016], and identifies, for each step, a set of other steps that the step depends on [0066-0069], e.g. “By using the aforementioned FFD bin pack algorithm, a sub-graph that is larger (in terms of an amount of resources 
Regarding claim 17, Shi in view of Balko disclose the following: 
wherein the planner further identifies a last modified service from the set of services.  
(Shi teaches that the planner further identifies a last modified service from the set of services, e.g. “the one or more composite subsets of the services may be output to at least one of a plurality of service nodes…a cost associated with the one or more composite subsets of the services may be identified” [0037])
Regarding claim 18, Shi in view of Balko disclose the following: 
wherein the planner further collects a set of steps based on the last modified service and divides the steps in the set of steps into a dependent group and an independent group.  
(Shi teaches that the planner further collects a set of steps based on the last modified service [0037] – the collecting representing a grouping of the services [0037, 0040], e.g. “To this end, the one or more composite subsets of the services may be output to the at least one node, based on the cost” [0037] – and divides the steps [0047, 0057] in the set of steps into a dependent group [FIG. 4, Element 402], e.g. “composited subsets (e.g. groups, etc.) that have interdependency” [0057] and “Service B, D and E are grouped together and the sub -graphs 402 thus represent a composite service that is created because of the interdependencies represented via Edge BD and Edge BE” [0059], and an independent group, e.g. “Service A and C are also grouped separately to form two of the sub-graphs 402” [0059])
Regarding claim 19, Shi in view of Balko disclose the following: 
wherein each step in the independent group is eliminated.  
(Balko discloses eliminating, or filtering out, each step in the independent group, e.g. “After checking each pair of process steps for conflicting accesses to resources, and filtering out pairs of process steps that do not run in parallel” [0074]. 

This prior art element of Balko is combined with other prior art elements of Shi, thereby providing a capability to eliminate each step in the independent group within the step graph of Shi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
It would be predictable the eliminating step within “the algorithm described above can yield improved system performance, balancing system efficiency with false positives and false negatives” [0074 – Balko].
Regarding claim 20, Shi in view of Balko disclose the following: 
wherein the system completes the common step.
(Balko teaches that the system completes the common /joint step [0107-0108], e.g. “the two or more process steps are executed on parallel branches of the process concurrently” [Claim 10 of Balko])
This teaching of Balko is applicable to a common step within the step graph of Shi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
Balko].
Regarding claim 21, Shi in view of Balko disclose the following: 
wherein executing the set of services allows the first process and the second process to execute in parallel and allow nondependent services to be executed concurrently.
(Balko teaches executing the set of services allows the first process and the second process to execute in parallel, e.g. “which is also referred to as "AND" split because process steps from both branches of the set of parallel branches 214 are executed” [0062], and allow nondependent services [0049, 0060] to be executed concurrently, e.g. “concept considers both (1a) explicit conflicts, such as concurrent data context accesses, and (1b) implicit conflicts, such as external service invocations” [0063])
Teachings of Balko are applicable to services of Shi, and in accordance with the first process and the second process associated with the step graph of Shi.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi with the teachings of Balko. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to “address resource contentions and race conditions” [0063 – Balko].
Claim(s) 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Balko in view of Isobe et al. (Pub. No. US2010/0057780 published on March 4, 2010; hereinafter Isobe).
Regarding claim 6, Shi in view of Balko does not the following: 
further comprising removing each step from the step graph for the second process that is relevant to the first process and not relevant to the second process.  
Isobe teaches removing each step or CI from the step graph for the second process that is relevant to the first process, not the second process [0164, 0170; FIG. 6, Elements 604 and 607], e.g. “the following service process B 604 may be kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is " delete." When the action type of the following service process B 604 is " delete," the status control section 605 may keep the following service process B 604 waiting” [0170])
It would be beneficial to apply the removing step taught by Isobe within the step graph of Shi in view of Balko.  
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi in view of Balko with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to perform a step defined by a “policy” [0167 – Isobe] involving “the following service process B” [0167 – Isobe].
Regarding claim 12, Shi in view of Balko in view of Isobe disclose the following: 
further comprising instructions to identify a common step in the step graph that is relevant to a first process and a second process.  	  
(Isobe discloses instructions to identify a common step “CI” in the step graph that is relevant to a first process and a second process [0184, 0187-0189; FIG. 6 and FIG. 7B])
It would be beneficial to apply this teaching of Isobe on a common step in the step graph of Shi in view of Balko.  
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi in view of Balko with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 

The motivation would have been to perform evaluation of overlapping areas for two processes as follows: “When CIs obtained from such an expression (defined as the influenced area of an object CI included in the object CI attribute 601 of the preceding service process A 602) and CIs obtained from another such expression (using a relation defined in the influenced area of an object CI included in the object CI attribute 603 of the following service process B 604) do not overlap, the status control section 605 may determine that the following service process B 604 may be executed. If the influenced areas overlap, the status control section 605 may determine the action of the following service process B 604 using the executability determination policy 606 defined in the status control section 605” [0184 – Isobe].
Regarding claim 13, Shi in view of Balko in view of Isobe disclose the following: 
comprising instructions to remove any steps from the step graph for the first process that are relevant to the second process and not relevant to the first process.  
(Isobe discloses instructions to remove any steps from the step graph for the first process that are relevant to the second process, e.g. “The status control section 704 may then delete 716 the relation 706 between the CI 703 in service process A 702 and the object CIs 705” [0188], and not relevant to the first process because it is relevant to other processes such as the second process, e.g. “The information on object CIs 705 related to the CI 703 in service process A 702 and included in the area influenced by the other service process 708 waiting may be set for the request by the status control section 704. In response, the discovery section 707 may acquire the information on the CIs in the influenced area. The status control section 704 may then delete 725 the relation 706 between the CI 703 in the service process A 702 and the object CIs” [0195])
It would be beneficial to apply the teachings of Isobe with respect to the step graph of Shi in view of Balko.  
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi in view of Balko with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to “update 715 the attribute values and the relation values of the CI instances according to the acquired CI information” [0187 – Isobe].
Regarding claim 14, Shi in view of Balko in view of Isobe disclose the following: 
further comprising instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process.  
(Isobe discloses instructions to remove any steps from the step graph for the second process that are relevant to the first process and not relevant to the second process [0164, 0170; FIG. 6, Elements 604 and 607], e.g. “the following service process B 604 may be kept waiting irrespective of the action type of the preceding service process A 602, provided that the action type of the following service process B 604 is " delete." When the action type of the following service process B 604 is " delete," the status control section 605 may keep the following service process B 604 waiting” [0170])
It would be beneficial to apply the removing step of Isobe within the step graph of Shi in view of Balko.  At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Shi in view of Balko with the teachings of Isobe. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to perform a step defined by a “policy” [0167 – Isobe] involving “the following service process B” [0167 – Isobe].


Response to Amendments
Applicant’s arguments, see “REMARKS”, filed March 9, 2022, with respect to claims 1-21 have been respectfully considered. However, these arguments are moot in view of a new grounds of rejection. 

With respect to Claim Rejections under 35 U.S.C. 103
	Applicant has provided arguments against independent claims 1, 9, and 15. 
	As a result, Examiner assessed the amendments, performed a round of search for these claims under RCE, and discovered prior art of Balko et al. (Pub. No. US2013/0152090; hereinafter Balko). 
	Primary reference discloses Shi et al. (Pub. No. US2017/0366623; hereinafter Shi) presents an invention that develops/creates a representation of services where each service relates to other services via dependency relationships, applies dependency rules for each type of relations in a way that creates inter-step dependencies between state transitions of the set of services, and develops a step graph with with substeps of an original graph. 
	However, primary reference Shi fails to discloses: 
(1)	wherein the state transitions of the set of services include an external system configuration that creates an entanglement of external interfering actions;
(2)	removing a first set of one or more steps involved in the entanglement of external interfering actions; 
(3)	identifying a common step in the step graph that is relevant to a first process and a second process; 
(4) 	removing a second set of one or more steps from the step graph for the first process that are relevant to the second process and not relevant to the first process; and 
(5)	executing the set of services in accordance with the step graph that defines an order of execution for the set of services, wherein the step graph is absent the first set of one or more steps and the second set of one or more steps.
	To add the lacking functionality of primary reference Shi, Examiner brings in secondary reference Balko, which discloses the missing features above, including state transitions for external interfering actions and a set of techniques for removing/excluding a first set of one or more steps in a conflicting pair of process steps involved in the entanglement of external interfering actions, identifying a common joint predecessor step in the step graph that is relevant to a first process and a second process, removing/excluding a second set of one or more steps from the step graph for the first process that are relevant to the second process and not relevant to the first process, and executing the set of services in accordance with the step graph.
	These disclosures provide well-known techniques that can be applied to elements of Shi, using Rationale C.  Use of known technique to improve similar methods in the same way.
	The predictable result for the additonal teachings of Balko would have been as follows:  “The predictable results would be as follows: “The resulting set of process steps are conflicting to the extent that they are attempted to be executed in parallel at runtime” [0108 – Balko] – see section above titled “Claim Rejections - 35 USC § 103” for more details.
	Next, dependent claims 2-5, 7-8, 10-11, and 16-21 are rejected by prior art of Balko, and as such, still remain unpatentable.Finally, dependent claims 6 and 12-14 are rejected by prior art of Isobe et al. (Pub. No. US2010/0057780 published on March 4, 2010; hereinafter Isobe), and as such, still remain unpatentable.
Therefore, Examiner maintains that all claim rejections under 35 U.S.C. 103.
All evidence considered in this round of prosecution, Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.
Conclusion
The prior arts used for this office action were the most substantial for this rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 21, 2022
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199